Affirmed and Dissenting Opinion filed September 24, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00062-CV

          IN THE INTEREST OF L.C.L. AND M.E.M., CHILDREN


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-03785J

                     DISSENTING OPINION

      The majority finds that the evidence in this case is legally and factually
sufficient to support the trial court’s (1) predicate termination finding under section
161.001(b)(1)(E), (2) finding that termination was in the best interest of the
children, and (3) affirmation of the trial court’s judgment. Because I would reverse
and remand for a new trial, I respectfully dissent.
      The majority both admits the record provides no evidence Mother ever
received the family service plan in Spanish and opines that because she completed
some of the family service plan, she must have had constructive understanding of
the requirements therein.     I disagree.   The record also shows Mother lacked
working proficiency in English (there was a Spanish-language translator assisting
her at every court hearing and she and her caseworker often communicated via
Google translation of texts). It is unreasonable and an abuse of discretion to have
terminated Appellant’s parental rights without providing her with a family service
plan in Spanish because her right to a plan “in writing in a language that the
parents understand” is guaranteed by statute.        See Tex. Fam. Code Ann.
§ 263.102(a)(2) (Vernon 2019). This interest is especially high because both the
caseworker and the judge had actual notice of Mother’s difficulties communicating
in English.
          The goal of the relevant statutory scheme is to return children to their
parents or family members whenever possible. In re A.M.T., No. 14-18-01083-
CV, 2019 WL 2097541, at *4 (Tex. App.—Houston [14th Dist.] May 14, 2019, no
pet. h.) (mem. op.) (“A family service plan is designed to reunify a parent with a
child who has been removed by the Department.”) (citing Liu v. Dep’t of Family &
Protective Servs., 273 S.W.3d 785, 795 (Tex. App.—Houston [1st Dist.] 2008, no
pet.)).     In the present case, there was no evidence of abuse, minimal and
contradictory evidence of neglect, and the children were removed from the home
well after infancy.
          The primary evidence supporting termination was continued drug use by
Mother. The family service plan (in English) put into place requirements that
Mother attend counseling and substance abuse treatment. Additionally, the plan,
by statute, is required to feature the following admonishment:

          TO THE PARENT: THIS IS A VERY IMPORTANT DOCUMENT.
          ITS PURPOSE IS TO HELP YOU PROVIDE YOUR CHILD WITH
          A SAFE ENVIRONMENT WITHIN THE REASONABLE PERIOD
          SPECIFIED IN THE PLAN. IF YOU ARE UNWILLING OR
          UNABLE TO PROVIDE YOUR CHILD WITH A SAFE
          ENVIRONMENT, YOUR PARENTAL AND CUSTODIAL DUTIES

                                          2
      AND RIGHTS MAY BE RESTRICTED OR TERMINATED OR
      YOUR CHILD MAY NOT BE RETURNED TO YOU. THERE
      WILL BE A COURT HEARING AT WHICH A JUDGE WILL
      REVIEW THIS SERVICE PLAN.
      TEX. FAM. CODE ANN. § 263.102(b) (West 2009).
The State has the legal obligation to provide the parents in these situations with the
full protections of the law and Due Process — to do otherwise is to make a
mockery of our system.
      In this case, all the State had to do was comply with statutory law and
provide Mother with notice in a language she could understand. There is no
evidence in the record that Mother ever received a copy of the family plan in
Spanish and she was therefore denied basic due process provisions concerning a
fundamental constitutional right. Therefore, I dissent.




                                       /s/       Meagan Hassan
                                                 Justice


Panel consists of Justices Wise, Jewell, and Hassan (Wise, J., majority).




                                             3